Title: From John Adams to Timothy Pickering, 22 April 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy April 22d 1799

I received your favor of the 12th only on the 20th. Gen. Dickerson introduced to me at Philadelphia Mr. Evan Jones, whose appearance deportment, & conversation were such as might be expected from a brother of that family—such as might be expected from Gen Dickerson’s recommendation. I am perfectly satisfyed that you should give him a commission as consul, provided you think it can be done without injustice or indecorum to Mr Polluck.
I am Sir, your most obedient & / humble servant
